

117 HR 4142 IH: Golden Visa Accountability Act
U.S. House of Representatives
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4142IN THE HOUSE OF REPRESENTATIVESJune 24, 2021Mr. Kinzinger (for himself, Mr. Malinowski, Mr. Cohen, Mr. Fitzpatrick, Mr. Meijer, Ms. Jackson Lee, Ms. Kaptur, Ms. Porter, Mr. Phillips, and Ms. Salazar) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of State to establish an investor visa denials database, and for other purposes.1.Short titleThis Act may be cited as the Golden Visa Accountability Act.2.DefinitionsIn this Act:(1)Foreign stateThe term foreign state has the meaning given such term in section 1603 of title 28, United States Code.(2)Foreign investor visaThe term foreign investor visa means any visa or passport granted by a foreign investor visa program.(3)Foreign investor visa denialThe term foreign investor visa denial means the decision of a foreign state to deny an applicant a foreign investor visa because of involvement in corruption or serious human rights abuse.(4)Foreign investor visa programThe term foreign investor visa program means any visa or passport program of a foreign state that provides a visa or citizenship in exchange for an investment of any size.(5)United States investor visa denialThe term United States investor visa denial means a decision to deny an applicant a visa under section 203(b)(5) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(5)) because of involvement in corruption or serious human rights abuse.3.Investor visa denials database(a)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall establish an investor visa denials database. Initially, this database shall include records related to United States investor visa denials, for the purpose of coordinating with foreign states—(1)to prevent the abuse of investor visas by foreign corrupt officials or criminals;(2)to ensure that the proceeds of corruption are not used to purchase an investor visa; and(3)to counter the tendency of foreign corrupt officials and criminals to shop for an investor visa.(b)ExpansionThe Secretary of State shall expand the database to include foreign investor visa denials. Foreign states that provide records related to foreign investor visa denials for inclusion in the database shall gain access to records contained therein. Priority foreign states for inclusion in this database are—(1)the foreign states of the European Union, which include Austria, Belgium, Bulgaria, Croatia, Republic of Cyprus, Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Ireland, Italy, Latvia, Lithuania, Luxembourg, Malta, Netherlands, Poland, Portugal, Romania, Slovakia, Slovenia, Spain, and Sweden; and(2)the foreign states of the Five Eyes, which include Australia, Canada, New Zealand, and the United Kingdom.(c)AdmissionForeign states may of their own volition apply for access to, and inclusion in, the investor visa denials database. The Secretary of State may admit a foreign state to the database if the Secretary determines that—(1)the foreign state will be honest and forthcoming with records regarding its foreign investor visa denials; and(2)the foreign investor visa program is at risk of abuse by foreign corrupt officials.